                                            Case 3:19-cv-05216-WHO Document 13 Filed 09/24/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     HENRY C. HAYES,                               Case No. 19-cv-05216-WHO (PR)
                                         aka HENRY M. MITCHELL, JR.,
                                  12                                                   ORDER OF SERVICE;
                                                       Plaintiff,
Northern District of California
 United States District Court




                                  13                                                   ORDER DIRECTING DEFENDANT
                                                 v.                                    JOSEY TO FILE A DISPOSITIVE
                                  14                                                   MOTION OR NOTICE
                                         S. JOSEY,                                     REGARDING SUCH MOTION;
                                  15                   Defendant.                      INSTRUCTIONS TO CLERK
                                  16

                                  17

                                  18                                       INTRODUCTION
                                  19           Plaintiff Henry Hayes, aka Henry M. Mitchell, Jr., has stated a First Amendment
                                  20   claim against S. Josey, an employee at Pelican Bay State Prison. All other claims and
                                  21   defendants are DISMISSED. The Court directs defendant Josey to file in response to the
                                  22   first amended complaint a dispositive motion, or notice regarding such motion, on or
                                  23   before January 11, 2021.
                                  24                                         DISCUSSION
                                  25   A.      Standard of Review
                                  26           A federal court must conduct a preliminary screening in any case in which a
                                  27   prisoner seeks redress from a governmental entity or officer or employee of a
                                  28   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                            Case 3:19-cv-05216-WHO Document 13 Filed 09/24/20 Page 2 of 6




                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                   4   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5           A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                   6   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   7   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   8   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                   9   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                  10   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                  11   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                  12   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
Northern District of California
 United States District Court




                                  13   (9th Cir. 1994).
                                  14           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  15   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  16   violated, and (2) that the alleged violation was committed by a person acting under the
                                  17   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  18   B.      Legal Claims
                                  19           1.     Original Complaint
                                  20           In his original complaint, Hayes alleged that in February 2019 his jailors at Pelican
                                  21   Bay State Prison interfered with his First Amendment rights by refusing him a package
                                  22   that exceeded the CDCR’s 16-ounce weight limit. (Order Dismissing the Complaint with
                                  23   Leave to Amend, Dkt. No. 8 at 2.)
                                  24           The complaint was dismissed because Hayes failed to attach liability to anyone.
                                  25   (Id. at 2, 4.) Hayes filed a first amended complaint. (Dkt. No. 9.)
                                  26           2.     First Amended Complaint
                                  27           In the first amended complaint, Hayes alleged his jailors at Pelican Bay violated the
                                  28   First Amendment and his due process rights by refusing him a piece of incoming mail that
                                                                                      2
                                          Case 3:19-cv-05216-WHO Document 13 Filed 09/24/20 Page 3 of 6




                                   1   exceeded the CDCR’s 16-ounce weight limit for standard mail. (First Am. Compl., Dkt.
                                   2   No. 9 at 1-2.) He alleged his mail was “Priority Mail” and therefore did not fall within the
                                   3   ambit of the standard mail limit of 16 ounces. (Id.) He named Z. Love, D. Wilcox, Jim
                                   4   Robertson, Ralph Diaz, and S. Josey as defendants and alleged due process and First
                                   5   Amendment claims against them.
                                   6          As detailed in a prior order, the claims against Z. Love, D. Wilcox, Jim Robertson,
                                   7   and Ralph Diaz were dismissed without leave to amend. (Order Directing Plaintiff to File
                                   8   an Amended Complaint, Dkt. No. 10 at 4-5.) His First Amendment claim against S. Josey,
                                   9   the Pelican Bay employee who drafted and signed the mail disapproval notification, was
                                  10   found cognizable. (Id. at 4.) His due process claim against Josey was dismissed without
                                  11   leave to amend. (Id. at 5.)
                                  12          Hayes was ordered to file an amended complaint, or a written indication he wanted
Northern District of California
 United States District Court




                                  13   to proceed with his First Amendment claim against Josey only. (Id. at 5-6.) He then filed
                                  14   an indication he wishes to proceed with his claim against Josey only. (Dkt. No. 11.)
                                  15          In sum, the sole cognizable claim in this action is a First Amendment claim against
                                  16   Josey. All other claims and defendants are DISMISSED. The first amended complaint is
                                  17   recognized as the operative complaint in this suit. (Dkt. No. 9.)
                                  18                                         CONCLUSION
                                  19          For the foregoing reasons, the Court orders as follows:
                                  20          1.     The Clerk of the Court shall issue summons and the United States Marshal
                                  21   shall serve, without prepayment of fees, a copy of the operative complaint in this matter
                                  22   (Dkt. No. 9), all attachments thereto, and a copy of this order upon S. Josey, a prison guard
                                  23   at Pelican Bay State Prison. The Clerk shall also mail courtesy copies of the operative
                                  24   complaint and this order to the California Attorney General’s Office.
                                  25          2.     On or before January 11, 2021, defendant shall file a motion for summary
                                  26   judgment or other dispositive motion with respect to the claim(s) in the complaint found to
                                  27   be cognizable above.
                                  28
                                                                                     3
                                          Case 3:19-cv-05216-WHO Document 13 Filed 09/24/20 Page 4 of 6




                                   1                  a.     If defendant elects to file a motion to dismiss on the grounds plaintiff
                                   2   failed to exhaust his available administrative remedies as required by 42 U.S.C.
                                   3   § 1997e(a), defendant shall do so in a motion for summary judgment, as required by
                                   4   Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014).
                                   5                  b.     Any motion for summary judgment shall be supported by adequate
                                   6   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                   7   Civil Procedure. Defendant is advised that summary judgment cannot be granted, nor
                                   8   qualified immunity found, if material facts are in dispute. If any defendant is of the
                                   9   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  10   Court prior to the date the summary judgment motion is due.
                                  11          3.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  12   and served on defendant no later than forty-five (45) days from the date defendant’s
Northern District of California
 United States District Court




                                  13   motion is filed.
                                  14          4.      Defendant shall file a reply brief no later than fifteen (15) days after
                                  15   plaintiff’s opposition is filed.
                                  16          5.      The motion shall be deemed submitted as of the date the reply brief is due.
                                  17   No hearing will be held on the motion unless the Court so orders at a later date.
                                  18          6.      All communications by the plaintiff with the Court must be served on
                                  19   defendant, or defendant’s counsel once counsel has been designated, by mailing a true
                                  20   copy of the document to defendant or defendant’s counsel.
                                  21          7.      Discovery may be taken in accordance with the Federal Rules of Civil
                                  22   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  23   Rule 16-1 is required before the parties may conduct discovery.
                                  24          Plaintiff is reminded that state prisoners inmates may review all non-confidential
                                  25   material in their medical and central files, pursuant to In re Olson, 37 Cal. App. 3d 783
                                  26   (Cal. Ct. App. 1974); 15 California Code of Regulations § 3370; and the CDCR’s
                                  27   Department Operations Manual §§ 13030.4, 13030.16, 13030.16.1-13030.16.3, 13030.21,
                                  28   and 71010.11.1. Requests to review these files or for copies of materials in them must be
                                                                                       4
                                          Case 3:19-cv-05216-WHO Document 13 Filed 09/24/20 Page 5 of 6




                                   1   made directly to prison officials, not to the Court.
                                   2          Plaintiff may also use any applicable jail procedures to request copies of (or the
                                   3   opportunity to review) any reports, medical records, or other records maintained by jail
                                   4   officials that are relevant to the claims found cognizable in this order. Such requests must
                                   5   be made directly to jail officials, not to the Court.
                                   6          8.     Extensions of time must be filed no later than the deadline sought to be
                                   7   extended and must be accompanied by a showing of good cause.
                                   8          9.     A decision from the Ninth Circuit requires that pro se prisoner-plaintiffs be
                                   9   given “notice of what is required of them in order to oppose” summary judgment motions
                                  10   at the time of filing of the motions, rather than when the court orders service of process or
                                  11   otherwise before the motions are filed. Woods v. Carey, 684 F.3d 934, 939-41 (9th Cir.
                                  12   2012). Defendants shall provide the following notice to plaintiff when they file and serve
Northern District of California
 United States District Court




                                  13   any motion for summary judgment:
                                  14
                                              The defendants have made a motion for summary judgment by which they
                                  15          seek to have your case dismissed. A motion for summary judgment under
                                              Rule 56 of the Federal Rules of Civil Procedure will, if granted, end your case.
                                  16

                                  17          Rule 56 tells you what you must do in order to oppose a motion for summary
                                              judgment. Generally, summary judgment must be granted when there is no
                                  18          genuine issue of material fact — that is, if there is no real dispute about any
                                              fact that would affect the result of your case, the party who asked for summary
                                  19
                                              judgment is entitled to judgment as a matter of law, which will end your case.
                                  20          When a party you are suing makes a motion for summary judgment that is
                                              properly supported by declarations (or other sworn testimony), you cannot
                                  21          simply rely on what your complaint says. Instead, you must set out specific
                                  22          facts in declarations, depositions, answers to interrogatories, or authenticated
                                              documents, as provided in Rule 56(e), that contradict the facts shown in the
                                  23          defendants’ declarations and documents and show that there is a genuine issue
                                              of material fact for trial. If you do not submit your own evidence in opposition,
                                  24
                                              summary judgment, if appropriate, may be entered against you. If summary
                                  25          judgment is granted, your case will be dismissed and there will be no trial.

                                  26   Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998).
                                  27          10.    It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  28   Court informed of any change of address and must comply with the Court’s orders in a
                                                                                       5
                                          Case 3:19-cv-05216-WHO Document 13 Filed 09/24/20 Page 6 of 6




                                   1   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                   2   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                   3          11.    The Clerk shall terminate Z. Love, D. Wilcox, Jim Robertson, and Ralph
                                   4   Diaz as defendants. All claims against them are DISMISSED.
                                   5          IT IS SO ORDERED.
                                   6    Dated: September 24, 2020
                                                                                          _________________________
                                   7
                                                                                          WILLIAM H. ORRICK
                                   8                                                      United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
